Contrary to the defendant’s contention, his resentencing to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process, since he had not yet completed his originally imposed sentence of imprisonment at the time he was resentenced (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Mills, 90 AD3d 1076 [2011]; People v Louis, 90 AD3d 1075 [2011]; People v Algarin, 89 AD3d 859 [2011]; People v Harris, 86 AD3d 543, 543-544 [2011]).
On an appeal from a resentence to correct a Sparber error (see People v Sparber, 10 NY3d 457 [2008]), this Court lacks the authority to reconsider the incarceratory component of the defendant’s sentence (see People v Lingle, 16 NY3d at 635; People v Edwards, 89 AD3d 1034 [2011]). Angiolillo, J.E, Leventhal, Austin and Roman, JJ., concur.